Mr. Justice Douglas,
dissenting in part.
While I join Part I of the Court’s opinion, I would also reverse the appellant’s conviction under the antinoise ordinance.
*122The municipal ordinance on which this case turns is c. 28, § 19.2 (a) which provides in relevant part:
“That no person, while on public or private grounds adjacent to any building in which a school or any class thereof is in session, shall willfully make or assist in the making of any noise or diversion which disturbs or tends to disturb the peace or good order of such school session or class thereof.”
Appellant was one of 200 people picketing a school and carrying signs promoting a black cause — “Black cheerleaders to cheer too,” “Black history with black teachers,” “We want our rights,” and the like. Appellant, however,.did not himself carry a picket sign. There was no evidence that he yelled or made any noise whatsoever. Indeed, the evidence reveals that appellant simply marched quietly and on one occasion raised his- arm in the “power to the people” salute.
The pickets were mostly students; but they included former students, parents of students, and concerned citizens. They had made proposals to the school board on their demands and were turned down. Hence the picketing. The picketing was mostly by black students who were counseled and advised by a faculty member of the school. The school contained 1,800 students. Those counseling the students advised they must be quiet, walk hand in hand, no whispering, no talking.
Twenty-five policemen were stationed nearby. There was noise but most of it was produced by the police who used loudspeakers to explain the local ordinance and to announce that arrests might be made. The picketing did not stop, and some 40 demonstrators, including appellant, were arrested.
The picketing lasted 20 to 30 minutes and some students went to the windows of the classrooms to observe it. It is not clear how many there were. The picketing *123was, however, orderly or, as one officer testified, “very orderly.” There was no violence. And appellant made no noise whatever.
What Mr. Justice Roberts said in Hague v. CIO, 307 U. S. 496, 515-516, has never been questioned:
“Wherever the title of streets and parks may rest, they have immemorially been held in trust for the use of the public and, time out of mind, have been used for purposes of assembly, communicating thoughts between citizens, and discussing public questions. Such use of the streets and public places has, from ancient times, been a part of the privileges, immunities, rights, and liberties of citizens. The privilege of a citizen of the United States to use the streets and parks for communication of views on national questions may be regulated in the interest of all; it is not absolute, but relative, and must be exercised in subordination to the general comfort and convenience, and in consonance with peace and good order; but it must not, in the guise of regulation, be abridged or denied.”
We held in Cox v. Louisiana, 379 U. S. 536, 544-545, that a State could not infringe the right of free speech and free assembly by convicting demonstrators under a “disturbing the peace” ordinance where all that the students in that case did was to protest segregation and discrimination against blacks by peaceably assembling and marching to the courthouse where they sang, prayed, and listened to a speech, but where there was no violence, no rioting, no boisterous conduct.
The school where the present picketing occurred was the center of a racial conflict. Most of the pickets were indeed students in the school. The dispute doubtless disturbed the school; and the blaring of the loudspeakers of the police was certainly a “noise or diversion” in the *124meaning of the ordinance. But there was no evidence that appellant was noisy or boisterous or rowdy. He walked quietly and in an orderly manner. As I read this record, the disruptive force loosed at this school was an issue dealing with race — an issue that is preeminently one for solution by First Amendment means.* That is all that was done here; and the entire picketing, including appellant’s part in it, was done in the best First Amendment tradition.

The majority asserts that “appellant’s sole claim ... is that he was convicted under facially unconstitutional ordinances” and that there is, therefore, no occasion to consider whether his activities were protected by the First Amendment. Ante, at 106 n. 1. Appellant argues, however, that the ordinance is overly broad in that it punishes constitutionally protected activity. A statute may withstand an overbreadth attack “only if, as authoritatively construed ... , it is not susceptible of application to speech . . . that is protected by the First and Fourteenth Amendments.” Gooding v. Wilson, 405 U. S. 518, 520 (1972). If the ordinance applies to appellant’s activities and if appellant’s activities are constitutionally protected, then the ordinance is overly broad and, thus, unconstitutional. There is no merit, therefore, to the Court’s suggestion that the question whether “appellant’s particular behavior was protected by the First Amendment,” ante, at 106 n. 1, is not presented.